Name: 89/140/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (only the French text is authentic
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural structures and production;  Europe
 Date Published: 1989-02-23

 Avis juridique important|31989D014089/140/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (only the French text is authentic Official Journal L 051 , 23/02/1989 P. 0027 - 0027*****COMMISSION DECISION of 16 February 1989 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (89/140/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 10 November 1988 the French Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Service note SDEEA/N88/No 7014 of 19 May 1988 concerning investment aid in the pig production sector, - Circular SDEEA - DEPSE of 28 October 1988 concerning the amendments to the rules on improvement plans; Whereas pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION: Article 1 In view of the provisions forwarded, the measures adopted in France purusant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 16 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.